DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabuto (US 2014/0327833 A1).
As per claim 1, Kabuto teaches a cable (32, FIG. 5; [0099]) connected between a first device (11, FIG. 5) and a second device ([0088]; cable 32 of FIG. 5 is claimed cable; source device 11 of FIG. 5 is claimed first device; sink device 21 of FIG. 5 is claimed second device), the cable comprising:
a power line (316, FIG. 5) that supplies a current (55 mA ([0091], lines 1-3)) from the first device to the second device (FIG. 5);
a current consumption unit (321-322, FIG. 5) that receives supply of a current from the first device through the power line (via path 316-326, FIG. 5);
a detection unit (voltage/current detection unit ([0094], lines 5-6)) that detects that the second device is in an operating state ([0094], lines 1-8; when a voltage or current is detected by the voltage/current detection unit, sink device 21 is on a power-on state); and
a control unit that cancels a stop state of current consumption of the current consumption unit in response to the detection information ([0092], lines 1-4 suggest stop state of current consumption of the current consumption unit; [0094], lines 8-14 also 4 suggest stop state of current consumption of the current consumption unit; [0094], lines 14-19 suggest canceling the stop state of current consumption of the current consumption unit in response to the detection information – hence a control unit for canceling the stop state of current consumption of the current consumption unit).
As per claim 2, Kabuto teaches the current consumption unit being an element that adjusts signal quality interposed in a data line (321 and 322 of FIG. 5 are respectively an electricity-to-light conversion unit and a light-to-electricity conversion unit which adjust signal quality interposed in a data line from image transmission 112 to image reception 212 of FIG. 5 ([0089], lines 1-2); note that applicant’s specification discloses electricity-to-light conversion unit 331A and light-to-electricity conversion unit 331B adjusting signal quality interposed in a data line ([0057, last 3 lines).
As per claim 3, Kabuto teaches the detection unit determining that the second device is in the operating state when a predetermined voltage is applied to the data line on the second device’s side ([0094], lines 1-8).
As per claim 4, Kabuto suggests the detection information from the detection unit being sent to the control unit through a predetermined line ([0094], lines 14-19 suggest canceling the stop state of current consumption of the current consumption unit in response to the detection information – hence a control unit for canceling the stop state of current consumption of the current consumption unit; one of ordinary skill in the art prior to the filing date of the claimed invention would understand from the citation that a predetermined line is needed between the detection unit and the control unit to allow the detection information from the detection unit to be sent to the control unit; note that there is no specificity to the claimed “predetermined line”).
As per claim 5, Kabuto suggests the control unit controlling the current consumption unit to an operating state in response to the detection information (321 and 322 are in an operating state when the power source supply to the transmission unit 112 is on ([0094], lines 14-19 suggests the power source supply to the transmission unit 112 being on).
As per claim 6, Kabuto suggests the control unit controlling a power source unit (326, FIG. 5) in the cable to an operating state in response to the detection information ([0094], lines 14-19), the power source unit supplying a current to the current consumption unit (via paths 326-321 and 326-322, FIG. 5).
As per claim 7, Kabuto teaches the first device being an HDMI transmitter, and the second device being an HDMI receiver ([0091]).
As per claim 8, the claim generally corresponds to claim 1 and is rejected on the same basis.  Note that one of ordinary skill in the art prior to the filing date of the claimed invention would consider a cable as a connection device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154. The examiner can normally be reached M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANH Q NGUYEN/Primary Examiner, Art Unit 2187
TQN: January 12, 2022